(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  SHINN, DIRECTOR, ARIZONA DEPARTMENT OF
 CORRECTIONS, REHABILITATION AND REENTRY v.
             MARTINEZ RAMIREZ

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 20–1009. Argued December 8, 2021—Decided May 23, 2022*
Respondents David Martinez Ramirez and Barry Lee Jones were each
  convicted of capital crimes in Arizona state court and sentenced to
  death. The Arizona Supreme Court affirmed each case on direct re-
  view, and each prisoner was denied state postconviction relief. Each
  also filed for federal habeas relief under 28 U. S. C. §2254, arguing
  that trial counsel had been ineffective for failing to conduct adequate
  investigations. The Federal District Court held in each case that the
  prisoner’s ineffective-assistance claim was procedurally defaulted be-
  cause it was not properly presented in state court. To overcome proce-
  dural default in such cases, a prisoner must demonstrate “cause” to
  excuse the procedural defect and “actual prejudice.” Coleman v.
  Thompson, 501 U. S. 722, 750. To demonstrate cause, Ramirez and
  Jones relied on Martinez v. Ryan, 566 U. S. 1, which held that ineffec-
  tive assistance of postconviction counsel may be cited as cause for the
  procedural default of an ineffective-assistance-of-trial-counsel claim.
  In Ramirez’s case, the District Court permitted him to supplement the
  record with evidence not presented in state court to support his case to
  excuse the procedural default. Assessing the new evidence, the court
  excused the procedural default but rejected Ramirez’s ineffective-as-
  sistance claim on the merits. The Ninth Circuit reversed and re-
  manded for more evidentiary development to litigate the merits of

——————
  * Together with Shinn, Director, Arizona Department of Corrections,
Rehabilitation and Reentry, et al. v. Jones (see this Court’s Rule 12.4),
also on certiorari to the same court.
2                    SHINN v. MARTINEZ RAMIREZ

                                   Syllabus

    Ramirez’s ineffective-assistance-of-trial-counsel claim. In Jones’ case,
    the District Court held a lengthy evidentiary hearing on “cause” and
    “prejudice,” forgave his procedural default, and held that his state trial
    counsel had provided ineffective assistance. The State of Arizona pe-
    titioned this Court in both cases, arguing that §2254(e)(2) does not per-
    mit a federal court to order evidentiary development simply because
    postconviction counsel is alleged to have negligently failed to develop
    the state-court record.
Held: Under §2254(e)(2), a federal habeas court may not conduct an evi-
 dentiary hearing or otherwise consider evidence beyond the state-court
 record based on the ineffective assistance of state postconviction coun-
 sel. Pp. 6–22.
    (a) To respect federal-state dual sovereignty, see Printz v. United
 States, 521 U. S. 898, 918, the availability of federal habeas relief is
 narrowly circumscribed, see Brown v. Davenport, 596 U. S. ___, ___–
 ___. For example, only rarely may a federal habeas court hear a claim
 or consider evidence that a prisoner did not previously present to the
 state courts in compliance with state procedural rules. Pp. 6–13.
      (1) Federal habeas review overrides the States’ core power to en-
 force criminal law—an intrusion that “imposes special costs” on the
 federal system. Engle v. Isaac, 456 U. S. 107, 128. Two of those costs
 are particularly relevant here. First, a federal order to retry or release
 a state prisoner overrides the State’s sovereign power to enforce “soci-
 etal norms through criminal law.” Calderon v. Thompson, 523 U. S.
 538, 556. Second, federal intervention imposes significant costs on
 state criminal justice systems. See, e.g., Wainwright v. Sykes, 433
 U. S. 72, 90. Pp. 6–8.
      (2) In light of these costs, this Court recognizes that federal ha-
 beas review is not “a substitute for ordinary error correction through
 appeal,” but is an “extraordinary remedy” that guards only against
 “extreme malfunctions in the state criminal justice systems.” Harring-
 ton v. Richter, 562 U. S. 86, 102–103. To ensure that federal habeas
 retains its narrow role, both Congress and federal habeas courts have
 set out strict rules requiring prisoners to raise all of their federal
 claims in state court before seeking federal relief. The Antiterrorism
 and Effective Death Penalty Act of 1996 (AEDPA) requires state pris-
 oners to “exhaus[t] the remedies available in the courts of the State”
 before seeking federal habeas relief. §2254(b)(1)(A). And the doctrine
 of procedural default—“an important ‘corollary’ to the exhaustion re-
 quirement,” Davila v. Davis, 582 U. S. ___, ___—generally prevents
 federal courts from hearing any federal claim that was not presented
 to the state courts “consistent with [the State’s] own procedural rules,”
 Edwards v. Carpenter, 529 U. S. 446, 453. Together, exhaustion and
 procedural default promote federal-state comity by affording States
                     Cite as: 596 U. S. ____ (2022)                         3

                                Syllabus

“an initial opportunity to pass upon and correct alleged violations of
prisoners’ federal rights,” Duckworth v. Serrano, 454 U. S. 1, 3 (per cu-
riam), and by protecting against “the significant harm to the States
that results from the failure of federal courts to respect” state proce-
dural rules, Coleman, 501 U. S., at 750. Pp. 8–10.
     (3) Nonetheless, a federal court is not required to automatically
deny unexhausted or procedurally defaulted claims. For instance,
when a claim is procedurally defaulted, a federal court can forgive the
default and adjudicate the claim if the prisoner provides an adequate
excuse. And if the state-court record for that defaulted claim is unde-
veloped, the prisoner must show that factual development in federal
court is appropriate. Pp. 10–13.
        (i) Federal courts may excuse procedural default only if a pris-
oner “can demonstrate cause for the default and actual prejudice as a
result of the alleged violation of federal law.” Coleman, 501 U. S., at
750. With respect to cause, “attorney error cannot provide cause to
excuse a default” “in proceedings for which the Constitution does not
guarantee the assistance of counsel at all.” Davila, 582 U. S., at ___.
But in Martinez, this Court recognized a “narrow exception” to that
rule, holding that ineffective assistance of state postconviction counsel
may constitute “cause” to forgive procedural default of a trial-ineffec-
tive-assistance claim, but only if the State requires prisoners to raise
such claims for the first time during state collateral proceedings. 566
U. S., at 9. Pp. 10–11.
        (ii) Excusing a prisoner’s failure to develop the state-court rec-
ord faces an even higher bar. Section 2254(e)(2) applies when a pris-
oner “has failed to develop the factual basis of a claim,” i.e., is “at fault”
for the undeveloped record in state court, Williams v. Taylor, 529 U. S.
420, 432. If a prisoner is “at fault,” a federal court may hold “an evi-
dentiary hearing on the claim” in only two limited scenarios not rele-
vant here. See §§2254(e)(2)(A)(i), (ii). The prisoner also must show
that further factfinding would demonstrate, by clear and convincing
evidence, that he is innocent of the crime charged. Pp. 12–13.
   (b) Although respondents do not satisfy §2254(e)(2)’s narrow excep-
tions, the Court of Appeals forgave respondents’ failures to develop the
state-court record because, in its view, they each received ineffective
assistance of state postconviction counsel. The Court of Appeals erred.
Pp. 13–22.
     (1) Respondents primarily argue that a prisoner is not “at fault”
for the undeveloped record if state postconviction counsel negligently
failed to develop the state record for a claim of ineffective assistance of
trial counsel. But under AEDPA and this Court’s precedents, state
postconviction counsel’s ineffective assistance in developing the state-
court record is attributed to the prisoner. Pp. 13–19.
4                    SHINN v. MARTINEZ RAMIREZ

                                   Syllabus

            (i) A prisoner “bears the risk in federal habeas for all attorney
    errors made in the course of the representation.” Coleman, 501 U. S.,
    at 754. And, because there is no constitutional right to counsel in state
    postconviction proceedings, a prisoner must ordinarily “bea[r] respon-
    sibility” for all attorney errors during those proceedings, Williams, 529
    U. S., at 432, including responsibility for counsel’s negligent failure to
    develop the state postconviction record. This Court’s prior cases make
    this point clear. See, e.g., Keeney v. Tamayo-Reyes, 504 U. S. 1; Wil-
    liams, 529 U. S. 420; Holland v. Jackson, 542 U. S. 649 (per curiam).
    Thus, a prisoner is “at fault” even when state postconviction counsel is
    negligent. Pp. 14–15.
            (ii) Respondents propose extending Martinez so that ineffective
    assistance of postconviction counsel can excuse a prisoner’s failure to
    develop the state-court record under §2254(e)(2). But unlike judge-
    made exceptions to procedural default, §2254(e)(2) is a statute, and
    thus, this Court has no power to redefine when a prisoner “has failed
    to develop the factual basis of a claim in State court proceedings.” Nor
    is it plausible, as respondents contend, that Congress might have en-
    acted §2254(e)(2) with the expectation that this Court would one day
    open the door to allowing the ineffective assistance of state postconvic-
    tion counsel to be cause to forgive procedural default. Finally, Mar-
    tinez itself cuts against respondents’ proposed result. Martinez fore-
    closed any extension of its holding beyond the “narrow exception” to
    procedural default at issue in that case. See 566 U. S., at 9. That
    assurance has bite only if the State can rely on the state-court record.
    The cases here demonstrate the improper burden imposed on the
    States when Martinez applies beyond its narrow scope, with the
    sprawling evidentiary hearing in Jones’ case being particularly poign-
    ant. Pp. 15–19.
          (2) Respondents propose a second reading of §2254(e)(2) that sup-
    posedly permits consideration of new evidence in their habeas cases.
    First, they argue that because §2254(e)(2) bars only “an evidentiary
    hearing on the claim,” a federal court may hold an evidentiary hearing
    to determine whether there is cause and prejudice. Second, respond-
    ents contend that the habeas court may then consider that new evi-
    dence to evaluate the merits of the underlying ineffective-assistance
    claim. By considering already admitted evidence, respondents reason,
    the habeas court is not holding a “hearing” prohibited by §2254(e)(2).
    But, in Holland, this Court explained that §2254(e)(2)’s “restrictions
    apply a fortiori when a prisoner seeks relief based on new evidence
    without an evidentiary hearing.” 542 U. S., at 653 (emphasis deleted).
    Therefore, when a federal habeas court convenes an evidentiary hear-
    ing for any purpose, or otherwise reviews any evidence for any pur-
    pose, it may not consider that evidence on the merits of a negligent
                      Cite as: 596 U. S. ____ (2022)                     5

                                 Syllabus

  prisoner’s defaulted claim unless the exceptions in §2254(e)(2) are sat-
  isfied. Pp. 19–22.
937 F. 3d 1230 and 943 F. 3d 1211, reversed.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and ALITO, GORSUCH, KAVANAUGH, and BARRETT, JJ., joined. SO-
TOMAYOR, J., filed a dissenting opinion, in which BREYER and KAGAN, JJ.,
joined.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 20–1009
                                    _________________


 DAVID SHINN, DIRECTOR, ARIZONA DEPARTMENT
    OF CORRECTIONS, REHABILITATION AND
        REENTRY, PETITIONER v. DAVID
              MARTINEZ RAMIREZ
 DAVID SHINN, DIRECTOR, ARIZONA DEPARTMENT
    OF CORRECTIONS, REHABILITATION AND
        REENTRY, ET AL., PETITIONERS v.
               BARRY LEE JONES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                  [May 23, 2022]

  JUSTICE THOMAS delivered the opinion of the Court.
  A federal habeas court generally may consider a state
prisoner’s federal claim only if he has first presented that
claim to the state court in accordance with state procedures.
When the prisoner has failed to do so, and the state court
would dismiss the claim on that basis, the claim is “proce-
durally defaulted.” To overcome procedural default, the
prisoner must demonstrate “cause” to excuse the proce-
dural defect and “actual prejudice” if the federal court were
to decline to hear his claim. Coleman v. Thompson, 501
U. S. 722, 750 (1991). In Martinez v. Ryan, 566 U. S. 1
(2012), this Court explained that ineffective assistance of
postconviction counsel is “cause” to forgive procedural de-
fault of an ineffective-assistance-of-trial-counsel claim, but
only if the State required the prisoner to raise that claim
2               SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

for the first time during state postconviction proceedings.
  Often, a prisoner with a defaulted claim will ask a federal
habeas court not only to consider his claim but also to per-
mit him to introduce new evidence to support it. Under the
Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), the standard to expand the state-court record is
a stringent one. If a prisoner has “failed to develop the fac-
tual basis of a claim in State court proceedings,” a federal
court “shall not hold an evidentiary hearing on the claim”
unless the prisoner satisfies one of two narrow exceptions,
see 28 U. S. C. §2254(e)(2)(A), and demonstrates that the
new evidence will establish his innocence “by clear and con-
vincing evidence,” §2254(e)(2)(B). In all but these extraor-
dinary cases, AEDPA “bars evidentiary hearings in federal
habeas proceedings initiated by state prisoners.” McQuig-
gin v. Perkins, 569 U. S. 383, 395 (2013).
  The question presented is whether the equitable rule an-
nounced in Martinez permits a federal court to dispense
with §2254(e)(2)’s narrow limits because a prisoner’s state
postconviction counsel negligently failed to develop the
state-court record. We conclude that it does not.
                             I
  In this case, we address two petitions brought by the
State of Arizona. See Ramirez v. Ryan, 937 F. 3d 1230 (CA9
2019); Jones v. Shinn, 943 F. 3d 1211 (CA9 2019).
                               A
   On May 25, 1989, David Ramirez fatally stabbed his girl-
friend, Mary Ann Gortarez, and her 15-year-old daughter,
Candie, in their home. 937 F. 3d, at 1234–1235; State v.
Ramirez, 178 Ariz. 116, 119, 121, 871 P. 2d 237, 240, 242
(1994). Ramirez stabbed Mary Ann 18 times in the neck
with a pair of scissors, and Candie 15 times in the neck with
a box cutter. Id., at 121, 871 P. 2d, at 242. Police also found
physical evidence that Ramirez had raped Candie, and
                  Cite as: 596 U. S. ____ (2022)             3

                      Opinion of the Court

Ramirez later admitted that he had sex with the child on
the night of the murders and four times before. Ibid. A jury
convicted Ramirez of two counts of premeditated first-
degree murder. Ibid. The trial court sentenced Ramirez to
death, ibid., and the Arizona Supreme Court affirmed on
direct review, id., at 132, 871 P. 2d, at 253.
   Ramirez then filed his first petition for state postconvic-
tion relief. That petition raised myriad claims, but it did
not raise the one at issue here: that Ramirez’s trial counsel
provided ineffective assistance for “failing to conduct a com-
plete mitigation investigation” or “obtai[n] and present
available mitigation evidence at sentencing.” App. 402.
Ramirez did not raise this ineffective-assistance claim until
he subsequently filed a successive state habeas petition,
which the state court summarily denied as untimely under
Arizona law. See ibid.
   Ramirez also petitioned the U. S. District Court for the
District of Arizona for a writ of habeas corpus under 28
U. S. C. §2254. As relevant here, the District Court held
that Ramirez had procedurally defaulted his ineffective-
assistance claim by failing to raise it before the Arizona
courts in a timely fashion. See App. 402–403. Ramirez re-
sponded that the District Court should forgive the proce-
dural default because his state postconviction counsel was
himself ineffective for failing to raise the trial-ineffective-
assistance claim and develop the facts to support it.
   The District Court permitted Ramirez to file several dec-
larations and other evidence not presented to the state
court to support his request to excuse his procedural de-
fault. See 937 F. 3d, at 1238. Assessing the new evidence,
the District Court excused the procedural default but re-
jected Ramirez’s ineffective-assistance claim on the merits.
See id., at 1240.
   The Ninth Circuit reversed and remanded. Like the Dis-
trict Court, it held that Ramirez’s state postconviction coun-
4               SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

sel’s failure to raise and develop the trial-ineffective-assis-
tance claim was cause to forgive the procedural default. See
id., at 1247–1248. The Ninth Circuit also held that
Ramirez’s underlying trial-ineffective-assistance claim was
substantial, and that Ramirez therefore had suffered prej-
udice. See id., at 1243–1247. But, unlike the District
Court, the Court of Appeals declined to decide the merits of
Ramirez’s claim. The court remanded the case for further
factfinding because, in its view, Ramirez was “entitled to
evidentiary development to litigate the merits of his inef-
fective assistance of trial counsel claim.” Id., at 1248.
  Arizona petitioned for rehearing en banc, arguing that
the Ninth Circuit’s remand for additional evidentiary de-
velopment violated 28 U. S. C. §2254(e)(2). The Ninth Cir-
cuit denied rehearing over an eight-judge dissent by Judge
Collins. See 971 F. 3d 1116 (2020).
                                B
   On May 1, 1994, Barry Lee Jones repeatedly beat his girl-
friend’s 4-year-old daughter, Rachel Gray. See 943 F. 3d,
at 1215–1216; State v. Jones, 188 Ariz. 388, 391, 937 P. 2d
310, 313 (1997). One blow to Rachel’s abdomen ruptured
her small intestine. See id., at 391, 937 P. 2d, at 313. She
also sustained several injuries to her vagina and labia con-
sistent with sexual assault. Ibid. Early the next morning,
Jones drove Rachel to the hospital, where she was pro-
nounced dead on arrival. See ibid. Rachel died of peritoni-
tis—“an infection of the lining of the abdomen caused by a
ruptured intestine.” Ibid. A jury convicted Jones of sexual
assault, three counts of child abuse, and felony murder.
Ibid. The trial judge sentenced Jones to death, ibid., and
the Arizona Supreme Court affirmed on direct review, see
id., at 401, 937 P. 2d, at 323.
   Jones then petitioned for state postconviction relief. He
alleged ineffective assistance by his trial counsel, but not
the specific trial-ineffective-assistance claim at issue here:
                  Cite as: 596 U. S. ____ (2022)             5

                      Opinion of the Court

that his counsel “fail[ed] to conduct sufficient trial investi-
gation.” 943 F. 3d, at 1218. The Arizona Supreme Court
summarily denied relief. See ibid.
  Jones next filed a habeas petition in the U. S. District
Court for the District of Arizona. The District Court held
that Jones’ trial-ineffective-assistance claim was procedur-
ally defaulted, so Jones, like Ramirez, invoked his postcon-
viction counsel’s ineffective assistance as grounds to forgive
the default. Ibid. To bolster his case for cause and preju-
dice, Jones also moved to supplement the undeveloped
state-court record. Ibid. The District Court held a 7-day
evidentiary hearing with more than 10 witnesses and ulti-
mately decided to forgive Jones’ procedural default. See id.,
at 1219, 1225–1226. The court then relied on the new evi-
dence from the cause-and-prejudice hearing to hold, on the
merits, that Jones’ trial counsel had provided ineffective as-
sistance. See id., at 1219.
  Arizona appealed, arguing that §2254(e)(2) did not per-
mit the evidentiary hearing. The Ninth Circuit affirmed,
holding that §2254(e)(2) did not apply because Jones’ state
postconviction counsel was ineffective for failing to develop
the state-court record for Jones’ trial-ineffective-assistance
claim. See id., at 1220–1222.
  As in Ramirez, Arizona petitioned for rehearing en banc.
And, also as in Ramirez, the Ninth Circuit denied Arizona’s
petition over the dissent of Judge Collins, joined by seven
other judges. Jones v. Shinn, 971 F. 3d 1133 (2020).
                              C
  As noted above, Arizona petitioned for a writ of certiorari
in both Ramirez and Jones. The State maintains that 28
U. S. C. §2254(e)(2) does not permit a federal court to order
evidentiary development simply because postconviction
counsel is alleged to have negligently failed to develop the
state-court record. Respondents do not dispute, and there-
fore concede, that their habeas petitions fail on the state-
6                  SHINN v. MARTINEZ RAMIREZ

                          Opinion of the Court

court record alone. We granted certiorari, 593 U. S. ___
(2021).*
                              II
  A state prisoner may request that a federal court order
his release by petitioning for a writ of habeas corpus. See
28 U. S. C. §2254. The writ may issue “only on the ground
that [the prisoner] is in custody in violation of the Consti-
tution or laws or treaties of the United States.” §2254(a).
To respect our system of dual sovereignty, see Printz v.
United States, 521 U. S. 898, 918 (1997), the availability of
habeas relief is narrowly circumscribed, see Brown v. Dav-
enport, 596 U. S. ___, ___–___ (2022) (slip op., at 11–14).
Among other restrictions, only rarely may a federal habeas
court hear a claim or consider evidence that a prisoner did
not previously present to the state courts in compliance
with state procedural rules.
                              A
  “From the beginning of our country, criminal law enforce-
ment has been primarily a responsibility of the States.”
Kansas v. Garcia, 589 U. S. ___, ___ (2020) (slip op., at 19).
The power to convict and punish criminals lies at the heart
of the States’ “residuary and inviolable sovereignty.” The
Federalist No. 39, p. 245 (C. Rossiter ed. 1961) (J. Madison);
——————
  *Ramirez alleges that Arizona forfeited any §2254(e)(2) argument
in his case because it did not object to some evidentiary development in
the District Court or before the Ninth Circuit panel. But Arizona did
object to further factfinding before the Ninth Circuit panel, see Respond-
ents-Appellees’ Answering Brief in Ramirez v. Ryan, No. 10–99023
(CA9), ECF Doc. 37, p. 58, and, in any event, the Ninth Circuit passed
upon §2254(e)(2) when it ordered additional factfinding on remand, see
United States v. Williams, 504 U. S. 36, 41 (1992). Further, because we
have discretion to forgive any forfeiture, and because “our deciding the
matter now will reduce the likelihood of further litigation” in a 30-year-
old murder case, Polar Tankers, Inc. v. City of Valdez, 557 U. S. 1, 14
(2009) (plurality opinion), we choose to forgive the State’s forfeiture be-
fore the District Court.
                  Cite as: 596 U. S. ____ (2022)            7

                      Opinion of the Court

see also Gamble v. United States, 587 U. S. ___, ___–___
(2019) (slip op., at 9–10). Thus, “[t]he States possess pri-
mary authority for defining and enforcing the criminal
law,” Engle v. Isaac, 456 U. S. 107, 128 (1982), and for ad-
judicating “constitutional challenges to state convictions,”
Harrington v. Richter, 562 U. S. 86, 103 (2011).
  Because federal habeas review overrides the States’ core
power to enforce criminal law, it “intrudes on state sover-
eignty to a degree matched by few exercises of federal judi-
cial authority.” Ibid. (internal quotation marks omitted).
That intrusion “imposes special costs on our federal sys-
tem.” Engle, 456 U. S., at 128; see also Kuhlmann v. Wil-
son, 477 U. S. 436, 453, n. 16 (1986); Davila v. Davis, 582
U. S. ___, ___ (2017) (slip op., at 15). Here, two of those
costs are particularly relevant.
  First, a federal order to retry or release a state prisoner
overrides the State’s sovereign power to enforce “societal
norms through criminal law.” Calderon v. Thompson, 523
U. S. 538, 556 (1998) (internal quotation marks omitted).
That is so because habeas relief “frequently cost[s] society
the right to punish admitted offenders.” Engle, 456 U. S.,
at 127; see also Edwards v. Vannoy, 593 U. S. ___, ___
(2021) (slip op., at 6) (“When previously convicted perpetra-
tors of violent crimes go free merely because the evidence
needed to conduct a retrial has become stale or is no longer
available, the public suffers, as do the victims”). “Only with
real finality can the victims of crime move forward knowing
the moral judgment will be carried out.” Calderon, 523
U. S., at 556. “To unsettle these expectations is to inflict a
profound injury to the powerful and legitimate interest in
punishing the guilty, an interest shared by the State and
the victims of crime alike.” Ibid. (internal quotation marks
and citation omitted).
  Second, federal intervention imposes significant costs on
state criminal justice systems. It “disturbs the State’s sig-
8                SHINN v. MARTINEZ RAMIREZ

                       Opinion of the Court

nificant interest in repose for concluded litigation,” Har-
rington, 562 U. S., at 103 (internal quotation marks omit-
ted), and undermines the States’ investment in their crimi-
nal trials. If the state trial is merely a “ ‘tryout on the road’ ”
to federal habeas relief, that “detract[s] from the perception
of the trial of a criminal case in state court as a decisive and
portentous event.” Wainwright v. Sykes, 433 U. S. 72, 90
(1977).
                                 B
   In light of these significant costs, we have recognized that
federal habeas review cannot serve as “a substitute for or-
dinary error correction through appeal.” Harrington, 562
U. S., at 102–103. The writ of habeas corpus is an “extraor-
dinary remedy” that guards only against “extreme malfunc-
tions in the state criminal justice systems.” Id., at 102 (in-
ternal quotation marks omitted); see also Brecht v.
Abrahamson, 507 U. S. 619, 633–634 (1993). To ensure
that federal habeas corpus retains its narrow role, AEDPA
imposes several limits on habeas relief, and we have pre-
scribed several more. See, e.g., Brown, 596 U. S., at ___–
___ (slip op., at 11–13). And even if a prisoner overcomes
all of these limits, he is never entitled to habeas relief. He
must still “persuade a federal habeas court that law and
justice require [it].” Id., at ___ (slip op., at 11) (internal quo-
tation marks omitted).
   As relevant here, both Congress and federal habeas
courts have set out strict rules requiring prisoners to raise
all of their federal claims in state court before seeking fed-
eral relief. First, AEDPA requires state prisoners to “ex-
haus[t] the remedies available in the courts of the State”
before seeking federal habeas relief.                  28 U. S. C.
§2254(b)(1)(A). Ordinarily, a state prisoner satisfies this
exhaustion requirement by raising his federal claim before
the state courts in accordance with state procedures. See
O’Sullivan v. Boerckel, 526 U. S. 838, 848 (1999). If he does
                  Cite as: 596 U. S. ____ (2022)             9

                      Opinion of the Court

so, a federal habeas court may hear his claim, but its review
is highly circumscribed. In particular, the federal court
may review the claim based solely on the state-court record,
see Cullen v. Pinholster, 563 U. S. 170, 180 (2011), and the
prisoner must demonstrate that, under this Court’s prece-
dents, no “fairminded juris[t]” could have reached the same
judgment as the state court, Harrington, 562 U. S., at 102;
see §2254(d).
   State prisoners, however, often fail to raise their federal
claims in compliance with state procedures, or even raise
those claims in state court at all. If a state court would dis-
miss these claims for their procedural failures, such claims
are technically exhausted because, in the habeas context,
“state-court remedies are . . . ‘exhausted’ when they are no
longer available, regardless of the reason for their unavail-
ability.” Woodford v. Ngo, 548 U. S. 81, 92–93 (2006). But
to allow a state prisoner simply to ignore state procedure
on the way to federal court would defeat the evident goal of
the exhaustion rule. See Coleman, 501 U. S., at 732. Thus,
federal habeas courts must apply “an important ‘corollary’
to the exhaustion requirement”: the doctrine of procedural
default. Davila, 582 U. S., at ___ (slip op., at 4). Under that
doctrine, federal courts generally decline to hear any fed-
eral claim that was not presented to the state courts “con-
sistent with [the State’s] own procedural rules.” Edwards
v. Carpenter, 529 U. S. 446, 453 (2000).
   Together, exhaustion and procedural default promote
federal-state comity. Exhaustion affords States “an initial
opportunity to pass upon and correct alleged violations of
prisoners’ federal rights,” Duckworth v. Serrano, 454 U. S.
1, 3 (1981) (per curiam), and procedural default protects
against “the significant harm to the States that results from
the failure of federal courts to respect” state procedural
rules, Coleman, 501 U. S., at 750. Ultimately, “it would be
unseemly in our dual system of government for a federal
10               SHINN v. MARTINEZ RAMIREZ

                       Opinion of the Court

district court to upset a state court conviction without [giv-
ing] an opportunity to the state courts to correct a constitu-
tional violation,” Darr v. Burford, 339 U. S. 200, 204 (1950),
and to do so consistent with their own procedures, see Ed-
wards, 529 U. S., at 452–453.
                               C
  Despite the many benefits of exhaustion and procedural
default, and the substantial costs when those doctrines are
not enforced, we have held that a federal court is not re-
quired to automatically deny unexhausted or procedurally
defaulted claims. When a claim is unexhausted, the pris-
oner might have an opportunity to return to state court to
adjudicate the claim. See, e.g., Rose v. Lundy, 455 U. S.
509, 520 (1982). When a claim is procedurally defaulted, a
federal court can forgive the default and adjudicate the
claim if the prisoner provides an adequate excuse. Like-
wise, if the state-court record for that defaulted claim is un-
developed, the prisoner must show that factual develop-
ment in federal court is appropriate.
                                 1
  “Out of respect for finality, comity, and the orderly ad-
ministration of justice,” Dretke v. Haley, 541 U. S. 386, 388
(2004), federal courts may excuse procedural default only if
a prisoner “can demonstrate cause for the default and ac-
tual prejudice as a result of the alleged violation of federal
law,” Coleman, 501 U. S., at 750. To establish cause, the
prisoner must “show that some objective factor external to
the defense impeded counsel’s efforts to comply with the
State’s procedural rule.” Murray v. Carrier, 477 U. S. 478,
488 (1986). Then, to establish prejudice, the prisoner must
show not merely a substantial federal claim, such that “ ‘the
errors at . . . trial created a possibility of prejudice,” but ra-
ther that the constitutional violation “worked to his actual
and substantial disadvantage.’ ” Id., at 494 (quoting United
                  Cite as: 596 U. S. ____ (2022)             11

                      Opinion of the Court

States v. Frady, 456 U. S. 152, 170 (1982)).
   With respect to cause, “[a]ttorney ignorance or inadvert-
ence” cannot excuse procedural default. Coleman, 501
U. S., at 753. “[T]he attorney is the petitioner’s agent when
acting, or failing to act, in furtherance of the litigation, and
the petitioner must bear the risk of attorney error.” Ibid.
(internal quotation marks omitted). That said, “if the pro-
cedural default is the result of ineffective assistance of
counsel, the Sixth Amendment itself requires that respon-
sibility for the default be imputed to the State.” Murray,
477 U. S., at 488. That is not because a constitutional error
“is so bad that the lawyer ceases to be an agent” of the pris-
oner, but rather because a violation of the right to counsel
“must be seen as an external factor” to the prisoner’s de-
fense. Coleman, 501 U. S., at 754 (internal quotation marks
omitted). “It follows, then, that in proceedings for which
the Constitution does not guarantee the assistance of coun-
sel at all, attorney error cannot provide cause to excuse a
default.” Davila, 582 U. S., at ___ (slip op., at 6).
   In Martinez, this Court recognized a “narrow exception”
to the rule that attorney error cannot establish cause to ex-
cuse a procedural default unless it violates the Constitu-
tion. 566 U. S., at 9. There, the Court held that ineffective
assistance of state postconviction counsel may constitute
“cause” to forgive procedural default of a trial-ineffective-
assistance claim, but only if the State requires prisoners to
raise such claims for the first time during state collateral
proceedings. See ibid. One year later, in Trevino v. Thaler,
569 U. S. 413 (2013), this Court held that this “narrow ex-
ception” applies if the State’s judicial system effectively
forecloses direct review of trial-ineffective-assistance
claims. Id., at 428. Otherwise, attorney error where there
is no right to counsel remains insufficient to show cause.
Martinez, 566 U. S., at 16.
12              SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

                               2
   There is an even higher bar for excusing a prisoner’s fail-
ure to develop the state-court record. Shortly before
AEDPA, we held that a prisoner who “negligently failed” to
develop the state-court record must satisfy Coleman’s
cause-and-prejudice standard before a federal court can
hold an evidentiary hearing. Keeney v. Tamayo-Reyes, 504
U. S. 1, 9 (1992). In Keeney, we explained that “little [could]
be said for holding a habeas petitioner to one standard for
failing to bring a claim in state court and excusing the peti-
tioner under another, lower standard for failing to develop
the factual basis of that claim in the same forum.” Id., at
10. And, consistent with Coleman, we held that evidentiary
development would be inappropriate “where the cause as-
serted is attorney error.” 504 U. S., at 11, n. 5.
   Four years later, Congress enacted AEDPA and replaced
Keeney’s cause-and-prejudice standard for evidentiary de-
velopment with the even “more stringent requirements”
now codified at 28 U. S. C. §2254(e)(2). Williams v. Taylor,
529 U. S. 420, 433 (2000) (Michael Williams). Section
2254(e)(2) provides that, if a prisoner “has failed to develop
the factual basis of a claim in State court proceedings,” a
federal court may hold “an evidentiary hearing on the
claim” in only two limited scenarios. Either the claim must
rely on (1) a “new” and “previously unavailable” “rule of
constitutional law” made retroactively applicable by this
Court, or (2) “a factual predicate that could not have been
previously discovered through the exercise of due dili-
gence.” §§2254(e)(2)(A)(i), (ii). If a prisoner can satisfy ei-
ther of these exceptions, he also must show that further
factfinding would demonstrate, “by clear and convincing ev-
idence,” that “no reasonable factfinder” would have con-
victed him of the crime charged. §2254(e)(2)(B). Finally,
even if all of these requirements are satisfied, a federal ha-
beas court still is not required to hold a hearing or take any
evidence. Like the decision to grant habeas relief itself, the
                  Cite as: 596 U. S. ____ (2022)            13

                      Opinion of the Court

decision to permit new evidence must be informed by prin-
ciples of comity and finality that govern every federal ha-
beas case. Cf. Brown, 596 U. S., at ___–___ (slip op., at 13–
14).
  Even though AEDPA largely displaced Keeney,
§2254(e)(2) retained “one aspect of Keeney’s holding.” Mi-
chael Williams, 529 U. S., at 433. Namely, §2254(e)(2) ap-
plies only when a prisoner “has failed to develop the factual
basis of a claim.” We interpret “fail,” consistent with
Keeney, to mean that the prisoner must be “at fault” for the
undeveloped record in state court. 529 U. S., at 432. A pris-
oner is “at fault” if he “bears responsibility for the failure”
to develop the record. Ibid.
                              III
   Respondents concede that they do not satisfy
§2254(e)(2)’s narrow exceptions. Nonetheless, the Court of
Appeals forgave respondents’ failures to develop the state-
court record because, in its view, they each received ineffec-
tive assistance of state postconviction counsel. We now hold
that, under §2254(e)(2), a federal habeas court may not con-
duct an evidentiary hearing or otherwise consider evidence
beyond the state-court record based on ineffective assis-
tance of state postconviction counsel.
                              A
  Respondents’ primary claim is that a prisoner is not “at
fault,” Michael Williams, 529 U. S., at 432, and therefore
has not “failed to develop the factual basis of a claim in
State court proceedings,” §2254(e)(2), if state postconviction
counsel negligently failed to develop the state record for a
claim of ineffective assistance of trial counsel. But under
AEDPA and our precedents, state postconviction counsel’s
ineffective assistance in developing the state-court record is
attributed to the prisoner.
14              SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

                                1
  As stated above, a prisoner “bears the risk in federal ha-
beas for all attorney errors made in the course of the repre-
sentation,” Coleman, 501 U. S., at 754, unless counsel pro-
vides “constitutionally ineffective” assistance, Murray, 477
U. S., at 488. And, because there is no constitutional right
to counsel in state postconviction proceedings, see Davila,
582 U. S., at ___ (slip op., at 6), a prisoner ordinarily must
“bea[r] responsibility” for all attorney errors during those
proceedings, Michael Williams, 529 U. S., at 432. Among
those errors, a state prisoner is responsible for counsel’s
negligent failure to develop the state postconviction record.
  Both before and after AEDPA, our prior cases have made
this point clear. First, in Keeney, “material facts had not
been adequately developed in the state postconviction
court, apparently due to the negligence of postconviction
counsel.” 504 U. S., at 4 (citation omitted). We required the
prisoner to demonstrate cause and prejudice to forgive post-
conviction counsel’s deficient performance, see id., at 11,
and recognized that counsel’s negligence, on its own, was
not a sufficient cause, see id., at 10, n. 5.
  Second, in Michael Williams, we confirmed that “the
opening clause of §2254(e)(2) codifies Keeney’s threshold
standard of diligence, so that prisoners who would have had
to satisfy Keeney’s [cause-and-prejudice] test . . . are now
controlled by §2254(e)(2).” 529 U. S., at 434. In other
words, because Keeney held a prisoner responsible for state
postconviction counsel’s negligent failure to develop the
state-court record, the same rule applied under §2254(e)(2).
For that reason, “a failure to develop the factual basis of a
claim,” as §2254(e)(2) requires, “is not established unless
there is lack of diligence, or some greater fault, attributable
to the prisoner or the prisoner’s counsel.” 529 U. S., at 432
(emphasis added). We then applied that rule and held that
state postconviction counsel’s “failure to investigate . . . in
anything but a cursory manner trigger[ed] the opening
                  Cite as: 596 U. S. ____ (2022)            15

                      Opinion of the Court

clause of §2254(e)(2).” Id., at 439–440.
   Third, in Holland v. Jackson, 542 U. S. 649 (2004) (per
curiam), we again held a prisoner responsible for state post-
conviction counsel’s negligent failure to develop the state-
court record. Seven years after the prisoner’s conviction,
and after he had already been denied state postconviction
relief, the prisoner found a new witness to provide impeach-
ment testimony. See id., at 650–651. The prisoner claimed
that he discovered the witness so late because “state post-
conviction counsel did not heed his pleas for assistance.”
Id., at 653. Citing Coleman and Michael Williams, we re-
jected the prisoner’s claim. “Attorney negligence,” we held,
“is chargeable to the client and precludes relief unless the
conditions of §2254(e)(2) are satisfied.” 542 U. S., at 653.
   In sum, under §2254(e)(2), a prisoner is “at fault” even
when state postconviction counsel is negligent. In such a
case, a federal court may order an evidentiary hearing or
otherwise expand the state-court record only if the prisoner
can satisfy §2254(e)(2)’s stringent requirements.
                               2
   Respondents dispute none of this. Instead, they rely al-
most exclusively on Martinez’s holding that ineffective as-
sistance of postconviction counsel can be “cause” to forgive
procedural default of a trial-ineffective-assistance claim if a
State forecloses direct review of that claim, as Arizona con-
cededly does. See 566 U. S., at 9. Respondents contend that
where, per Martinez, a prisoner is not responsible for state
postconviction counsel’s failure to raise a claim, it makes
little sense to hold the prisoner responsible for the failure
to develop that claim. Thus, respondents propose extending
Martinez so that ineffective assistance of postconviction
counsel can excuse a prisoner’s failure to develop the state-
court record under §2254(e)(2).
   Congress foreclosed respondents’ proposed expansion of
Martinez when it passed AEDPA. Martinez decided that,
16              SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

in the exercise of our “equitable judgment” and “discretion,”
it was appropriate to modify “[t]he rules for when a prisoner
may establish cause to excuse a procedural default.” Id., at
13. Such “exceptions” to procedural default “are judge-
made rules” that we may modify “only when necessary.”
Dretke, 541 U. S., at 394. Here, however, §2254(e)(2) is a
statute that we have no authority to amend. “Where Con-
gress has erected a constitutionally valid barrier to habeas
relief, a court cannot decline to give it effect.” McQuiggin,
569 U. S., at 402 (Scalia, J., dissenting); see also Ex parte
Bollman, 4 Cranch 75, 94 (1807) (Marshall, C. J., for the
Court). For example, in McQuiggin, we explained that we
have no power to layer a miscarriage-of-justice or actual-
innocence exception on top of the narrow limitations al-
ready included in §2254(e)(2). See 569 U. S., at 395–396
(majority opinion).
   The same follows here. We have no power to redefine
when a prisoner “has failed to develop the factual basis of a
claim in State court proceedings.” §2254(e)(2). Before
AEDPA, Keeney held that “attorney error” during state
postconviction proceedings was not cause to excuse an un-
developed state-court record. 504 U. S., at 11, n. 5. And, in
Michael Williams, we acknowledged that §2254(e)(2)
“raised the bar Keeney imposed on prisoners who were not
diligent in state-court proceedings,” 529 U. S., at 433, while
reaffirming that prisoners are responsible for attorney er-
ror, see id., at 432. Yet here, respondents claim that attor-
ney error alone permits a federal court to expand the fed-
eral habeas record. That result makes factfinding more
readily available than Keeney envisioned pre-AEDPA and
ignores Michael Williams’ admonition that “[c]ounsel’s fail-
ure” to perform as a “diligent attorney” “triggers the open-
ing clause of §2254(e)(2).” 529 U. S., at 439–440. We simply
cannot square respondents’ proposed result with AEDPA or
our precedents.
   Respondents propose that Congress may have actually
                  Cite as: 596 U. S. ____ (2022)             17

                      Opinion of the Court

invited their judicial update. According to respondents,
Martinez explained that Coleman left open whether ineffec-
tive assistance of state postconviction counsel might one
day be cause to forgive procedural default, at least in an
“initial-review collateral proceeding,” Martinez, 566 U. S.,
at 5, “where state collateral review is the first place a pris-
oner can present a challenge to his conviction,” Coleman,
501 U. S., at 755. Respondents contend that Congress
might have enacted §2254(e)(2) with the expectation that
this Court one day would open that door.
   We do not agree. First, “[g]iven our frequent recognition
that AEDPA limited rather than expanded the availability
of habeas relief . . . it is implausible that, without saying
so,” Fry v. Pliler, 551 U. S. 112, 119 (2007), Congress in-
tended this Court to liberalize the availability of habeas re-
lief generally, or access to federal factfinding specifically.
Second, in Coleman, we “reiterate[d] that counsel’s ineffec-
tiveness will constitute cause only if it is an independent
constitutional violation,” and surmised that a hypothetical
constitutional right to initial-review postconviction counsel
could give rise to a corresponding claim for cause. 501 U. S.,
at 755; see also Martinez, 566 U. S., at 8–9. Since then,
however, we have repeatedly reaffirmed that there is no
constitutional right to counsel in state postconviction pro-
ceedings. See, e.g., Davila, 582 U. S., at ___ (slip op., at 6).
   We also reject respondents’ equitable rewrite of
§2254(e)(2) because it lacks any principled limit. This
Court’s holding in Martinez addressed only one kind of
claim: ineffective assistance of trial counsel. See 566 U. S.,
at 9. We limited our holding in that way to reflect our “eq-
uitable judgment” that trial-ineffective-assistance claims
are uniquely important. Id., at 12–13. Respondents pro-
pose that we similarly should permit factual development
under §2254(e)(2) only for trial-ineffective-assistance
claims. But §2254(e)(2) applies whenever any state pris-
oner “failed to develop the factual basis of a claim,”
18              SHINN v. MARTINEZ RAMIREZ

                     Opinion of the Court

§2254(e)(2) (emphasis added), without limitation to any
specific claim. There would be no reason to limit respond-
ents’ reconstruction of §2254(e)(2) as they propose. Unlike
for procedural default, we lack equitable authority to
amend a statute to address only a subset of claims. Thus,
if a prisoner were not “at fault” under §2254(e)(2) simply
because postconviction counsel provided ineffective assis-
tance, Michael Williams, 529 U. S., at 432, the prisoner’s
blamelessness necessarily would extend to any claim that
postconviction counsel negligently failed to develop. Not
even Martinez sweeps that broadly.
   Finally, setting aside that we lack authority to amend
§2254(e)(2)’s clear text, Martinez itself cuts against re-
spondents’ proposed result. Martinez was “unusually ex-
plicit about the narrowness of our decision.” Trevino, 569
U. S., at 431 (ROBERTS, C. J., dissenting). The Court left no
doubt that “[t]he rule of Coleman governs in all but the lim-
ited circumstances recognized here.” Martinez, 566 U. S.,
at 16 (emphasis added). “This aggressively limiting lan-
guage was not simply a customary nod to the truism that
we decide only the case before us.” Trevino, 569 U. S., at
432 (ROBERTS, C. J., dissenting) (internal quotation marks
omitted). “It was instead an important part” of the Court’s
holding. Ibid. In short, Martinez foreclosed any extension
of its holding beyond the “narrow exception” to procedural
default at issue in that case. 566 U. S., at 9.
   To be sure, Martinez recognized that state prisoners often
need “evidence outside the trial record” to support their
trial-ineffective-assistance claims. Id., at 13. But Martinez
did not prescribe largely unbounded access to new evidence
whenever postconviction counsel is ineffective, as respond-
ents propose. Rather, Martinez recognized our overarching
responsibility “to ensure that state-court judgments are ac-
corded the finality and respect necessary to preserve the in-
tegrity of legal proceedings within our system of federal-
ism.” Id., at 9. In particular, the Court explained that its
                  Cite as: 596 U. S. ____ (2022)           19

                      Opinion of the Court

“holding . . . ought not to put a significant strain on state
resources,” because a State “faced with the question
whether there is cause for an apparent default . . . may an-
swer” that the defaulted claim “is wholly without factual
support.” Id., at 15–16. That assurance has bite only if the
State can rely on the state-court record. Otherwise, “federal
habeas courts would routinely be required to hold eviden-
tiary hearings to determine” whether state postconviction
counsel’s factfinding fell short. Murray, 477 U. S., at 487.
   The cases under review demonstrate the improper bur-
den imposed on the States when Martinez applies beyond
its narrow scope. The sprawling evidentiary hearing in
Jones is particularly poignant. Ostensibly to assess cause
and prejudice under Martinez, the District Court ordered a
7-day hearing that included testimony from no fewer than
10 witnesses, including defense trial counsel, defense post-
conviction counsel, the lead investigating detective, three
forensic pathologists, an emergency medicine and trauma
specialist, a biomechanics and functional human anatomy
expert, and a crime scene and bloodstain pattern analyst.
See 943 F. 3d, at 1219, 1225–1226. Of these witnesses, only
one of the forensic pathologists and the lead detective testi-
fied at the original trial. See id., at 1223–1225. The re-
mainder testified on virtually every disputed issue in the
case, including the timing of Rachel Gray’s injuries and her
cause of death. See id., at 1226–1228. This wholesale re-
litigation of Jones’ guilt is plainly not what Martinez envi-
sioned.
                              B
  Martinez aside, respondents propose a second reading of
§2254(e)(2) that supposedly permits consideration of new
evidence in their habeas cases. Their interpretation pro-
ceeds in two steps. First, respondents argue that because
§2254(e)(2) bars only “an evidentiary hearing on the claim,”
20              SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

a federal court may hold an evidentiary hearing to deter-
mine whether there is cause and prejudice. In respondents’
view, a so-called “Martinez hearing” is not a “hearing on the
claim.” §2254(e)(2) (emphasis added). Second, with that
evidence admitted for cause and prejudice, respondents
contend that the habeas court may then consider the new
evidence to evaluate the merits of the underlying ineffective-
assistance claim. By considering already admitted evi-
dence, respondents reason, the habeas court is not holding
a “hearing” that §2254(e)(2) otherwise would prohibit. Ibid.
   There are good reasons to doubt respondents’ first point,
but we need not address it because our precedent squarely
forecloses the second. In Holland, we explained that
§2254(e)(2)’s “restrictions apply a fortiori when a prisoner
seeks relief based on new evidence without an evidentiary
hearing.” 542 U. S., at 653 (emphasis deleted). The basis
for our decision was obvious: A contrary reading would have
countenanced an end-run around the statute. Federal ha-
beas courts could have accepted any new evidence so long
as they avoided labeling their intake of the evidence as a
“hearing.” Therefore, when a federal habeas court convenes
an evidentiary hearing for any purpose, or otherwise ad-
mits or reviews new evidence for any purpose, it may not
consider that evidence on the merits of a negligent pris-
oner’s defaulted claim unless the exceptions in §2254(e)(2)
are satisfied.
   Respondents all but concede that their argument
amounts to the same kind of evasion of §2254(e)(2) that we
rejected in Holland. They nonetheless object that Holland
renders many Martinez hearings a nullity, because there is
no point in developing a record for cause and prejudice if a
federal court cannot later consider that evidence on the
merits. While we agree that any such Martinez hearing
would serve no purpose, that is a reason to dispense with
Martinez hearings altogether, not to set §2254(e)(2) aside.
                  Cite as: 596 U. S. ____ (2022)            21

                      Opinion of the Court

Thus, if that provision applies and the prisoner cannot sat-
isfy its “stringent requirements,” Michael Williams, 529
U. S., at 433, a federal court may not hold an evidentiary
hearing—or otherwise consider new evidence—to assess
cause and prejudice under Martinez.
   This follows from our decision in Schriro v. Landrigan,
550 U. S. 465 (2007). There, we held that a federal court,
“[i]n deciding whether to grant an evidentiary hearing, . . .
must consider whether such a hearing could enable an ap-
plicant to prove . . . factual allegations [that] would entitle
[him] to federal habeas relief.” Id., at 474. “This approach
makes eminent sense,” for if “district courts held eviden-
tiary hearings without first asking whether the evidence
the petitioner seeks to present would satisfy AEDPA’s de-
manding standards, they would needlessly prolong federal
habeas proceedings.”        Cullen, 563 U. S., at 208–209
(SOTOMAYOR, J., dissenting). Here, holding a Martinez
hearing when the prisoner cannot “satisfy AEDPA’s de-
manding standards” in §2254(e)(2) would “prolong federal
habeas proceedings” with no purpose. 563 U. S., at 209
(SOTOMAYOR, J., dissenting). And because a federal habeas
court may never “needlessly prolong” a habeas case, ibid.,
particularly given the “essential” need to promote the final-
ity of state convictions, Calderon, 523 U. S., at 555, a Mar-
tinez hearing is improper if the newly developed evidence
never would “entitle [the prisoner] to federal habeas relief,”
Schriro, 550 U. S., at 474.
                              C
  Ultimately, respondents’ proposed expansion of factfind-
ing in federal court, whether by Martinez or other means,
conflicts with any appropriately limited federal habeas re-
view. In our dual-sovereign system, federal courts must af-
ford unwavering respect to the centrality “of the trial of a
criminal case in state court.” Wainwright, 433 U. S., at 90.
That is the moment at which “[s]ociety’s resources have
22              SHINN v. MARTINEZ RAMIREZ

                      Opinion of the Court

been concentrated . . . in order to decide, within the limits
of human fallibility, the question of guilt or innocence of one
of its citizens.” Ibid.; see also Herrera v. Collins, 506 U. S.
390, 416 (1993); Davila, 582 U. S., at ___ (slip op., at 8).
Such intervention is also an affront to the State and its cit-
izens who returned a verdict of guilt after considering the
evidence before them. Federal courts, years later, lack the
competence and authority to relitigate a State’s criminal
case.
   The dissent contends that we “overstat[e] the harm to
States that would result from allowing” prisoners to develop
evidence outside §2254(e)(2)’s narrow exceptions. Post, at
17. Not so. Serial relitigation of final convictions under-
mines the finality that “is essential to both the retributive
and deterrent functions of criminal law.” Calderon, 523
U. S., at 555; see also Engle, 456 U. S., at 126–127, and
n. 32. Further, broadly available habeas relief encourages
prisoners to “ ‘sandba[g]’ ” state courts by “select[ing] a few
promising claims for airing” on state postconviction review,
“while reserving others for federal habeas review” should
state proceedings come up short. Murray, 477 U. S., at 492;
see also Wainwright, 433 U. S., at 89. State prisoners al-
ready have a strong incentive to save claims for federal ha-
beas proceedings in order to avoid the highly deferential
standard of review that applies to claims properly raised in
state court. See §2254(d); Harrington, 562 U. S., at 105.
Permitting federal factfinding would encourage yet more
federal litigation of defaulted claims.
                         *    *    *
  Because we have no warrant to impose any factfinding
beyond §2254(e)(2)’s narrow exceptions to AEDPA’s “gen-
era[l] ba[r on] evidentiary hearings,” McQuiggin, 569 U. S.,
at 395, we reverse the judgments of the Court of Appeals.

                                              It is so ordered.
                  Cite as: 596 U. S. ____ (2022)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 20–1009
                          _________________


 DAVID SHINN, DIRECTOR, ARIZONA DEPARTMENT
    OF CORRECTIONS, REHABILITATION AND
        REENTRY, PETITIONER v. DAVID
              MARTINEZ RAMIREZ
 DAVID SHINN, DIRECTOR, ARIZONA DEPARTMENT
    OF CORRECTIONS, REHABILITATION AND
        REENTRY, ET AL., PETITIONERS v.
               BARRY LEE JONES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                         [May 23, 2022]

   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting.
   The Sixth Amendment guarantees criminal defendants
the right to the effective assistance of counsel at trial. This
Court has recognized that right as “a bedrock principle”
that constitutes the very “foundation for our adversary sys-
tem” of criminal justice. Martinez v. Ryan, 566 U. S. 1, 12
(2012). Today, however, the Court hamstrings the federal
courts’ authority to safeguard that right. The Court’s deci-
sion will leave many people who were convicted in violation
of the Sixth Amendment to face incarceration or even exe-
cution without any meaningful chance to vindicate their
right to counsel.
   In reaching its decision, the Court all but overrules two
recent precedents that recognized a critical exception to the
general rule that federal courts may not consider claims on
habeas review that were not raised in state court. Just 10
years ago, the Court held that a federal court may consider
2                SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

a habeas petitioner’s substantial claim of ineffective assis-
tance of trial counsel (a “trial-ineffectiveness” claim), even
if not presented in state court, if the State barred the peti-
tioner from asserting that claim until state postconviction
proceedings, and the petitioner’s counsel in those proceed-
ings was also ineffective. See id., at 17; see also Trevino v.
Thaler, 569 U. S. 413, 429 (2013). Martinez and Trevino
establish that such a petitioner is not at fault for any failure
to bring a trial-ineffectiveness claim in state court. Despite
these precedents, the Court today holds that such a peti-
tioner is nonetheless at fault for the ineffective assistance
of postconviction counsel in developing the evidence of trial
ineffectiveness in state court. The Court instead holds that
a petitioner in these circumstances, having received ineffec-
tive assistance of trial and postconviction counsel, is barred
from developing such evidence in federal court.
   This decision is perverse. It is illogical: It makes no sense
to excuse a habeas petitioner’s counsel’s failure to raise a
claim altogether because of ineffective assistance in post-
conviction proceedings, as Martinez and Trevino did, but to
fault the same petitioner for that postconviction counsel’s
failure to develop evidence in support of the trial-ineffec-
tiveness claim. In so doing, the Court guts Martinez’s and
Trevino’s core reasoning. The Court also arrogates power
from Congress: The Court’s analysis improperly reconfig-
ures the balance Congress struck in the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA) between state
interests and individual constitutional rights.
   By the Court’s telling, its holding (however implausible)
is compelled by statute. Make no mistake. Neither AEDPA
nor this Court’s precedents require this result. I respect-
fully dissent.
                               I
    The majority sets forth the gruesome nature of the mur-
                  Cite as: 596 U. S. ____ (2022)            3

                   SOTOMAYOR, J., dissenting

ders with which respondents were charged. Our Constitu-
tion insists, however, that no matter how heinous the crime,
any conviction must be secured respecting all constitutional
protections. The history of respondents’ trials and their
state postconviction proceedings illustrates the breakdown
in the adversarial system caused by ineffective assistance
of counsel, a violation of the Sixth Amendment.
                              A
  Respondent Barry Lee Jones was charged with the mur-
der of his girlfriend’s 4-year-old daughter, Rachel Gray.
The State argued that Rachel died as a result of an injury
she sustained while in Jones’ care. Jones’ trial counsel
failed to undertake even a cursory investigation and, as a
result, did not uncover readily available medical evidence
that could have shown that Rachel sustained her injuries
when she was not in Jones’ care. Having heard none of this
evidence, the jury convicted Jones and the trial judge sen-
tenced him to death.
  Jones filed for postconviction review in Arizona state
court. Under Arizona law, Jones was not permitted to ar-
gue on direct appeal that his trial counsel rendered consti-
tutionally ineffective assistance; accordingly, state postcon-
viction review was his first opportunity to raise his trial-
ineffectiveness claim. See State v. Spreitz, 202 Ariz. 1, 3,
39 P. 3d 525, 527 (2002). At this stage, however, Jones was
met with another egregious failure of counsel. Arizona
state law sets minimum qualifications that attorneys must
meet to be appointed in capital cases like Jones’, but the
Arizona Supreme Court waived those requirements in
Jones’ case, and the state court appointed postconviction
counsel who lacked those qualifications. See Jones v. Ryan,
327 F. Supp. 3d 1157, 1214 (Ariz. 2018) (citing Ariz. Rev.
Stat. Ann. §13–4041 (2019)). Jones’ new counsel conducted
almost no investigation outside of the evidence in the trial
4               SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

record. In short, Jones’ postconviction counsel failed to in-
vestigate the ineffective assistance of Jones’ trial counsel.
Counsel moved for the appointment of an investigator, but
did so under the wrong provision of Arizona law. The mo-
tion was denied. Counsel ultimately filed a petition for
postconviction relief that failed to advance any argument
that Jones’ trial counsel was ineffective for failing to inves-
tigate the State’s medical evidence. Arizona courts denied
the petition. See ante, at 4–5.
   Jones then sought federal habeas relief, at last repre-
sented by competent counsel, and alleged that his trial
counsel provided ineffective assistance by failing ade-
quately to investigate his case. The District Court held an
evidentiary hearing at which Jones presented evidence that
the injuries to Rachel could not have been inflicted at the
time the State alleged that Jones was with her, and that
this evidence would have been readily available to Jones’
trial and state postconviction counsel, had they investi-
gated the case. The District Court concluded that Jones’
postconviction counsel had rendered ineffective assistance
in failing to raise this claim in state postconviction proceed-
ings and therefore held that Jones could raise it for the first
time in federal court under Martinez. The District Court
also relied on this evidence to hold, on the merits, that
Jones received ineffective assistance at trial. The court
found that there was a “reasonable probability that the jury
would not have unanimously convicted [Jones] of any of the
counts” if Jones’ trial counsel had “adequately investigated
and presented medical and other expert testimony to rebut
the State’s theory” of Jones’ guilt. 327 F. Supp. 3d, at 1211.
   Arizona moved to stay the granting of the habeas writ by
arguing that 28 U. S. C. §2254(e)(2), a provision enacted as
part of AEDPA, barred the District Court from considering
on the merits the evidence that Jones developed to satisfy
Martinez’s requirements. The District Court denied the
motion, and the Ninth Circuit affirmed in relevant part.
                  Cite as: 596 U. S. ____ (2022)             5

                    SOTOMAYOR, J., dissenting

Relying on Martinez’s recognition that “ ‘[c]laims of ineffec-
tive assistance at trial often require investigative work,’ ”
the Ninth Circuit concluded that “§2254(e)(2) does not pre-
vent a district court from considering new evidence, devel-
oped to overcome a procedural default under Martinez v.
Ryan, when adjudicating the underlying claim on de novo
review.” 943 F. 3d 1211, 1222 (2019) (quoting Martinez, 566
U. S., at 11).
                               B
   Respondent David Ramirez was convicted for the capital
murders of his girlfriend and her daughter. At the sentenc-
ing phase, the state court appointed a psychologist to con-
duct a mental health evaluation. Ramirez’s counsel failed
to provide the psychologist with evidence that Ramirez had
an intellectual disability and failed to develop a claim of in-
tellectual disability to present in mitigation against the im-
position of a death sentence and in support of the imposition
of a sentence of life without parole. Ramirez was sentenced
to death.
   As in Jones’ case, an Arizona state court appointed
Ramirez counsel for his state postconviction claim. And as
in Jones’ case, state postconviction proceedings were
Ramirez’s first opportunity to raise a claim of trial ineffec-
tiveness. Ramirez’s postconviction attorney, however, did
not conduct any investigation beyond the existing trial rec-
ord, despite being aware of indications that Ramirez might
have intellectual disabilities, including that his mother
drank when she was pregnant with him and that he demon-
strated developmental delays as a child. Nor did Ramirez’s
postconviction counsel argue that Ramirez’s trial counsel
provided ineffective assistance by failing to develop and
present this mitigating evidence. Arizona courts denied
Ramirez’s postconviction petition.
   Citing “ ‘concerns regarding the quality’ ” of Ramirez’s
6                  SHINN v. MARTINEZ RAMIREZ

                       SOTOMAYOR, J., dissenting

prior counsel, a Federal District Court appointed the Ari-
zona Federal Public Defender to represent him in federal
habeas proceedings. Ramirez v. Ryan, 937 F. 3d 1230, 1238
(CA9 2019). In his habeas petition, Ramirez raised a claim
concerning the ineffectiveness of his trial counsel. In sup-
port of his claim, Ramirez submitted evidence from family
members, whom trial counsel and state postconviction
counsel had never contacted, revealing the depths of abuse
and neglect Ramirez experienced as a child and the life-long
manifestations of his possible disability. The evidence
showed that Ramirez grew up eating on the floor and sleep-
ing on dirty mattresses in houses filthy with animal feces;
that Ramirez’s mother would beat him with electrical cords;
and that Ramirez displayed multiple apparent developmen-
tal delays, including “delayed walking, potty training, and
speech” and inability to maintain basic hygiene or to use
utensils to eat. Id., at 1239. In addition, the court-ap-
pointed psychologist who evaluated Ramirez during the
sentencing phase of trial averred to the habeas court that if
trial counsel had provided him with Ramirez’s school rec-
ords and prior IQ scores, he would have thought they sug-
gested intellectual disability and insisted on more compre-
hensive testing.1 Finally, Ramirez’s trial counsel submitted
an affidavit stating that she had not been “prepared to han-
dle ‘the representation of someone as mentally disturbed as
. . . Ramirez’ ” and explaining that the evidence from



——————
  1 This evidence would have been relevant for the jurors’ penalty delib-

erations. Arizona law requires the penalty phase jury to consider, in de-
ciding whether to impose a death sentence, certain “mitigating circum-
stances,” including the “defendant’s capacity to appreciate the
wrongfulness of his conduct.” Ariz. Rev. Stat. Ann. §13–751(G)(1). The
Constitution guarantees convicted capital defendants the right to pre-
sent mitigating evidence. See Eddings v. Oklahoma, 455 U. S. 104
(1982).
                      Cite as: 596 U. S. ____ (2022)                       7

                        SOTOMAYOR, J., dissenting

Ramirez’s family members, had she uncovered it in an in-
vestigation, “ ‘would have changed the way [she] handled
both [Ramirez’s] guilt phase and his sentencing phase.’ ”
Id., at 1240. In light of this evidence, Ramirez sought an
opportunity to develop his trial-ineffectiveness claim fur-
ther.2
   The District Court denied relief on Ramirez’s trial-inef-
fectiveness claim and declined to allow further evidentiary
development. On appeal, Arizona conceded that Ramirez’s
postconviction counsel performed deficiently. The Ninth
Circuit reversed and remanded, holding that Ramirez had
satisfied the requirements of Martinez because postconvic-
tion counsel had provided ineffective representation and
Ramirez’s trial-ineffectiveness claim was substantial. The
Ninth Circuit directed the District Court to allow eviden-
tiary development of Ramirez’s trial-ineffectiveness claim,
recognizing that he had been “precluded from such develop-
ment because of his post-conviction counsel’s ineffective
representation.” 937 F. 3d, at 1248.
                             II
   Martinez and Trevino afford habeas petitioners like
Jones and Ramirez the opportunity to bring certain trial-
ineffectiveness claims for the first time in federal court.
The question before the Court is whether Jones and
Ramirez can make good on that opportunity by developing
evidence in support of these claims, or whether AEDPA
nevertheless requires them to rely on the state-court rec-
ords, constructed by ineffective trial and postconviction
——————
   2 The District Court initially denied Ramirez’s petition, and Ramirez

appealed. While his appeal was pending in the Ninth Circuit, this Court
decided Martinez v. Ryan, 566 U. S. 1 (2012), and the Ninth Circuit re-
manded Ramirez’s appeal to the District Court in light of that decision.
See App. 452–453. On remand, the District Court ordered supplemental
briefing, and Ramirez submitted affidavits from his family members and
trial counsel in support of his trial-ineffectiveness claim. See id., at 454–
455, 473–474.
8               SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

counsel, because they “failed to develop the factual basis of
[the ineffective assistance] claim[s] in State court proceed-
ings.” 28 U. S. C. §2254(e)(2).
   Under this Court’s precedents, the answer is clear. Mar-
tinez and Trevino establish that petitioners are not at fault
for any failure to raise their claims in state court in these
circumstances. Other precedents hold that AEDPA’s
§2254(e)(2)’s “failed to develop” language, too, incorporates
a threshold requirement that the petitioner be at fault for
not developing evidence. A petitioner cannot logically be
faultless for not bringing a claim because of postconviction
counsel’s ineffectiveness, yet at fault for not developing its
evidentiary basis for exactly the same reason.
                                A
   This Court’s precedents, culminating in Martinez and
Trevino, explain the circumstances under which habeas pe-
titioners are deemed accountable for their attorneys’ fail-
ures to present claims in state court. A petitioner who does
not properly present a claim in a state proceeding generally
may not raise the claim in federal court, because the claim
has been “procedurally defaulted.” See, e.g., Murray v. Car-
rier, 477 U. S. 478, 486 (1986).
   A federal court, however, can excuse a procedural default
and permit a petitioner to raise a claim for the first time in
federal court if the petitioner can “demonstrate cause for
the procedural default in state court and actual prejudice
as a result of the alleged violation of federal law.” Maples
v. Thomas, 565 U. S. 266, 280 (2012) (internal quotation
marks and alterations omitted). This Court has held that
“[c]ause for a procedural default exists where something ex-
ternal to the petitioner . . . that cannot fairly be attributed
to him impeded his efforts to comply with the State’s proce-
dural rule.” Ibid. (internal quotation marks and alterations
omitted).
   As a general matter, attorney error does not constitute
                  Cite as: 596 U. S. ____ (2022)             9

                    SOTOMAYOR, J., dissenting

cause to excuse procedural default because courts attribute
attorneys’ errors to their clients. Coleman v. Thompson,
501 U. S. 722, 753 (1991). In certain situations, however,
attorney error will instead “be seen as an external factor”
and therefore constitute cause. Id., at 754. In Maples, we
held that where an attorney abandoned his client without
notice, “principles of agency law and fundamental fairness”
required finding cause to excuse a procedural default, as the
petitioner had been “disarmed by extraordinary circum-
stances quite beyond his control.” 565 U. S., at 289. In
Coleman, we explained that “[a]ttorney error that consti-
tutes ineffective assistance of counsel” similarly demon-
strates cause to excuse procedural default in the context of
a direct appeal. 501 U. S., at 753–754. Coleman explained
that error that “constitutes a violation of petitioner’s right
to counsel . . . must be seen as an external factor, i.e., ‘im-
puted to the State’ ” because the Sixth Amendment places
the burden of guaranteeing effective assistance of counsel
on the State. Id., at 754.
   Coleman left unanswered the question whether ineffec-
tive assistance of counsel at the postconviction stage, where
defendants generally do not have a constitutional right to
counsel, could also constitute cause to excuse default. See
id., at 755. This question is critical in Arizona and other
States that do not allow defendants to raise trial-ineffec-
tiveness claims on direct appeal, where individuals are con-
stitutionally entitled to effective counsel, and instead re-
quire them to raise these claims for the first time in
collateral proceedings, in which this Court has not recog-
nized a constitutional right to counsel.
   Martinez, 566 U. S. 1, held that in these States, postcon-
viction counsel’s failure to raise a substantial trial-ineffec-
tiveness claim could constitute cause to excuse a procedural
default. The Court observed that where a state collateral
proceeding is the first time that a petitioner can press a
trial-ineffectiveness claim, the collateral proceeding is “the
10                  SHINN v. MARTINEZ RAMIREZ

                        SOTOMAYOR, J., dissenting

equivalent of a prisoner’s direct appeal,” and constitutes the
petitioner’s “ ‘one and only appeal’ ” as to that claim. Id., at
8, 11 (quoting Coleman, 501 U. S., at 756). Because this
result was occasioned by the State’s “deliberat[e] cho[ice] to
move [such] claims outside of the direct-appeal process,
where counsel is constitutionally guaranteed,” the Court
held that the general attorney-attribution rule did not ap-
ply where postconviction counsel rendered ineffective assis-
tance, just as it would not if appellate counsel on direct re-
view had done so. Martinez, 566 U. S., at 13–14, 16.
Instead, Martinez held, for a habeas petitioner with a “sub-
stantial” underlying trial-ineffectiveness claim who also
has the misfortune of being represented by ineffective post-
conviction counsel, the failure of postconviction counsel to
raise the trial-ineffectiveness claim is not properly attribut-
able to the petitioner. Id., at 14.
   A year later, in Trevino, 569 U. S. 413, the Court reaf-
firmed and extended Martinez’s core holding. Trevino held
that where a State does not offer “a meaningful opportunity
to present a claim of ineffective assistance of trial counsel
on direct appeal,” a defendant whose collateral-review
counsel renders ineffective assistance has demonstrated
cause to excuse the procedural default of his trial-ineffec-
tiveness claim. 569 U. S., at 428.3
                             B
   There is no dispute here that respondents’ trial-ineffec-
tiveness claims clear the procedural default hurdle under
Martinez and Trevino. The question is whether a habeas
petitioner can be faultless for a procedural default under

——————
  3 While Martinez analyzed a state statutory regime that expressly re-

quired defendants to raise an ineffective-assistance-of-trial-counsel
claim on collateral review, Trevino confronted a state statutory regime
that left open the theoretical possibility of raising such a claim on direct
appeal, but made it “ ‘virtually impossible’ ” for defendants to do so. 569
U. S., at 423.
                  Cite as: 596 U. S. ____ (2022)           11

                   SOTOMAYOR, J., dissenting

Martinez and nonetheless barred by AEDPA’s §2254(e)(2)
from seeking an evidentiary hearing in federal court, sub-
ject to exceptions not applicable here, because the petitioner
“failed to develop the factual basis of [the procedurally de-
faulted] claim in State court proceedings.”
   Precedent establishes that §2254(e)(2) incorporates a
threshold, fault-based “fail[ure] to develop” standard that
must be understood in conjunction with the fault-based rea-
soning in Martinez. In Williams v. Taylor, 529 U. S. 420
(2000), this Court examined what it means to have “failed
to develop the factual basis of a claim” under §2254(e)(2).
The Court concluded that this language imposes a fault-
based standard, meaning that it erects a bar only to those
who bear some responsibility for a lack of evidentiary de-
velopment in state-court proceedings. The Court acknowl-
edged that “fail” is “sometimes used in a neutral way, not
importing fault or want of diligence.” Id., at 431. As a mat-
ter of ordinary meaning, however, the Court concluded that
“fail” in §2254(e)(2) connotes “some omission, fault, or neg-
ligence.” Ibid. The Court explained that “a person is not at
fault when his diligent efforts to perform an act are
thwarted” by an external force. Id., at 432.
   Williams found further support for its fault-based read-
ing of “failed to develop” in pre-AEDPA cases that foreshad-
owed the language of §2254(e)(2). Specifically, Williams
noted the similarity between the text of §2254(e)(2) and the
language of the Court’s decision in Keeney v. Tamayo-Reyes,
504 U. S. 1 (1992). The Williams Court reasoned that when
it enacted AEDPA, Congress had “raised the bar Keeney im-
posed on prisoners who were not diligent” (i.e., those who
were at fault) “in state-court proceedings.” 529 U. S., at 433
(emphasis added). At the same time, however, “the opening
clause of §2254(e)(2) codifies Keeney’s threshold standard of
diligence.” Id., at 434. Phrased differently, under AEDPA,
“[i]f there has been no lack of diligence at the relevant
stages in the state proceedings, the prisoner has not ‘failed
12              SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

to develop’ the facts under §2254(e)(2)’s opening clause, and
he will be excused from showing compliance with the bal-
ance of the subsection’s requirements.” Id., at 437.
   The reasoning of Martinez and Trevino applies with equal
force to the threshold diligence/fault standard of Keeney,
Williams, and §2254(e)(2). Under Williams, whether peti-
tioners who satisfy Martinez are nevertheless subject to
§2254(e)(2) turns on whether they were at fault for not de-
veloping evidence in support of their trial-ineffectiveness
claims in state postconviction proceedings. All agree that a
habeas petitioner is not at fault when the responsibility for
an error is properly imputed to the State or to some other
external factor. Martinez cases are among the rare ones in
which attorney error constitutes such an external factor.
That is because a State’s “deliberat[e] cho[ice]” to move trial
ineffectiveness claims outside of direct appeal and into post-
conviction review “significantly diminishes prisoners’ abil-
ity to file such claims.” Martinez, 566 U. S., at 13. There is
nothing nefarious about this choice, but it is “not without
consequences.” Ibid. Together, Martinez, Trevino, and Wil-
liams demonstrate that when a State both provides a crim-
inal defendant with ineffective trial counsel and decides to
remove his trial-ineffectiveness claim from appellate re-
view, postconviction counsel’s ineffectiveness cannot fairly
be attributed to the defendant, and he therefore has not
“failed to develop the factual basis of [his] claim.”
§2254(e)(2).
   Any other reading hollows out Martinez and Trevino.
Martinez repeatedly recognized that to prove a trial-ineffec-
tiveness claim (or even to show that it is “substantial”), ha-
beas petitioners frequently must introduce evidence outside
of the trial record. See, e.g., 566 U. S., at 13 (“Ineffective-
assistance claims often depend on evidence outside the trial
record”). Ineffective-assistance claims frequently turn on
errors of omission: evidence that was not obtained, wit-
                  Cite as: 596 U. S. ____ (2022)             13

                    SOTOMAYOR, J., dissenting

nesses that were not contacted, experts who were not re-
tained, or investigative leads that were not pursued.
Demonstrating that counsel failed to take each of these
measures by definition requires evidence beyond the trial
record. See Trevino, 569 U. S., at 413 (observing that “ ‘the
inherent nature of most ineffective assistance’ ” claims
means that the “trial court record will often fail to ‘contai[n]
the information necessary to substantiate’ the claim”); Brief
for Federal Defender Capital Habeas Units as Amici Curiae
4–6. Indeed, the very reason States like Arizona might
choose to reserve a trial-ineffectiveness claim for a collat-
eral proceeding is to allow development of the factual basis
for the claim. Martinez, 566 U. S., at 13. To hold a peti-
tioner at fault for not developing a factual basis because of
postconviction counsel’s ineffectiveness in the Martinez
context, however, would be to eliminate altogether such ev-
identiary development and doom many meritorious trial-in-
effectiveness claims that satisfy Martinez. Such a rule is
not only inconsistent with the reasoning of Martinez and
Trevino but renders those decisions meaningless in many,
if not most, cases.
                                C
   Applying this interpretation of §2254(e)(2) here makes
clear that Jones and Ramirez are not at fault for their at-
torneys’ failures to develop the state-court record. In Jones’
case, the District Court found, and the Ninth Circuit
agreed, that Jones satisfied the demanding requirements of
Martinez: Arizona appointed postconviction counsel who
did not meet the minimum qualifications for appointment
and who failed to raise a substantial (indeed, meritorious)
trial-ineffectiveness claim. In Ramirez’s case, too, the
Ninth Circuit held that postconviction counsel was ineffec-
tive for failing to investigate Ramirez’s upbringing (despite
clear indications of his disability) and for failing to raise or
develop a substantial claim of trial ineffectiveness. The
14              SHINN v. MARTINEZ RAMIREZ

                   SOTOMAYOR, J., dissenting

lower courts thus held that both respondents satisfied the
demanding requirements of Martinez, holdings that the
Court does not question.
  By definition, Jones and Ramirez are not at fault for their
state postconviction counsel’s failures to develop evidence.
Jones and Ramirez acted diligently, but their attorneys’ er-
rors, paired with the State’s choice of how to structure their
review proceedings, constituted external impediments. As
a result, Jones and Ramirez have not “failed to develop” the
factual bases of their claims, and AEDPA’s §2254(e)(2),
properly interpreted, poses no bar to evidentiary develop-
ment in federal court.
                              III
  Rejecting the teachings of Martinez and Trevino, the
Court adopts an irrational reading of §2254(e)(2). The
Court begins with the uncontested proposition that, in the
ordinary case, a habeas petitioner “ ‘must bear the risk of
attorney error.’ ” Ante, at 11 (quoting Coleman, 501 U. S.,
at 753). From there, the Court leaps to the conclusion that
a petitioner is at fault for not developing the evidentiary
record on a trial-ineffectiveness claim even if that lack of
development was the result of his postconviction counsel’s
ineffective assistance. Ante, at 12.
  The Court’s analysis rests on two fundamental errors.
First, the Court eviscerates Martinez and Trevino and mis-
characterizes other precedents. Second, the Court relies
upon its own mistaken understanding of AEDPA’s policies
and the state interests at issue, recycling claims rejected by
the Martinez Court and ignoring the careful balance struck
by Congress. In doing so, the Court gives short shrift to the
egregious breakdowns of the adversarial system that oc-
curred in these cases, breakdowns of the type that federal
habeas review exists to correct.
                  Cite as: 596 U. S. ____ (2022)           15

                   SOTOMAYOR, J., dissenting

                               A
   The doctrinal consequence of the Court’s distortion of
precedent is to render Martinez and Trevino dead letters in
the mine run of cases. As explained, those precedents are
premised on the understanding that a habeas petitioner is
not responsible for a postconviction attorney’s ineffective
failure to assert a substantial trial-ineffectiveness claim in
States that do not offer petitioners a meaningful oppor-
tunity to raise such claims on direct appeal. The Court,
however, does not grapple with this logic on its own terms.
Instead, the Court limits Martinez and Trevino to their
facts, emptying them of all meaning in the ordinary case
(where, as those precedents explain, a trial-ineffectiveness
claim will necessarily rely on evidence beyond the trial rec-
ord). Tellingly, the Court relies on the dissent in Trevino to
support its disregard of these cases’ reasoning. See ante, at
18.
   The Court’s analysis also rests on a misplaced view of
Williams. The Court fixates on Williams’ statement that
§2254(e)(2) “raised the bar Keeney imposed on prisoners
who were not diligent in state-court proceedings.” 529
U. S., at 433; see ante, at 16. The Court emphasizes the
first part of that statement while ignoring its qualification:
that §2254(e)(2) raised the bar for “prisoners who were not
diligent.” In other words, it is undisputed that the “bar for
excusing a prisoner’s failure to develop the state-court rec-
ord” is an onerous one, ante, at 12; the question is whether,
in this context, a habeas petitioner has failed to develop the
record in the first place. Martinez and Trevino make clear
that habeas petitioners in Jones’ and Ramirez’s position do
not lack diligence and are not at fault for the failures of
their ineffective trial and postconviction counsel.
   The Court further charges that respondents’ interpreta-
tion of §2254(e)(2) “lacks any principled limit.” Ante, at 17.
Here again, the Court resuscitates a complaint that previ-
ously was relegated to a dissent. See Martinez, 566 U. S.,
16               SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

at 19 (Scalia, J., dissenting) (“[N]o one really believes that
[the holding of Martinez] will remain limited to ineffective-
assistance-of-trial-counsel cases”). The complaint is just as
unavailing now that it has captured a majority. Respond-
ents’ interpretation only affects habeas petitioners raising
substantial trial-ineffectiveness claims in the subset of
States that limit such claims to postconviction review, just
as Martinez did. In that context, postconviction review is a
prisoner’s “one and only appeal” of a trial-ineffectiveness
claim, Coleman, 501 U. S., at 756 (internal quotation marks
omitted; emphasis deleted), and the ineffective assistance
of counsel at that stage forecloses review of a crucially im-
portant constitutional right. Any assertion that respond-
ents’ interpretation of the statute would blow the door open
to myriad other claims is hyperbole that this Court, until
today, consistently has rejected.
   Finally, the Court finds it implausible that Congress
would have considered the threshold diligence inquiry un-
der §2254(e)(2) to account for the Martinez context. Ante,
at 16–17. But Congress legislated against the backdrop of
Coleman. Coleman, in turn, made clear (decades before
Martinez) that in certain circumstances where attorney er-
ror could be “seen as an external factor, i.e., ‘imputed to the
State,’ ” including the ineffective assistance of counsel on di-
rect appeal, the prisoner would not properly be deemed at
fault. Coleman, 501 U. S., at 754. Moreover, it is not un-
common for Congress to adopt statutory language that in-
corporates an evolving judicial doctrine, see, e.g., Kimble v.
Marvel Entertainment, LLC, 576 U. S. 446, 461 (2015), and
there is no reason this Court should second-guess Congress’
choice to incorporate a judicially created diligence doctrine
here.
                              B
  Much of the Court’s opinion focuses not on the text of
§2254(e)(2), nor on the relevant precedents, but on what the
                  Cite as: 596 U. S. ____ (2022)            17

                    SOTOMAYOR, J., dissenting

Court views as AEDPA’s unyielding purpose: ensuring that
federal courts “afford unwavering respect” to state court
criminal proceedings. Ante, at 21; see also ante, at 6–9, 18–
19, 20–21. The Court seriously errs by suggesting that
AEDPA categorically prioritizes maximal deference to
state-court convictions over vindication of the constitu-
tional protections at the core of our adversarial system.
   It is of course true that AEDPA’s rules are designed to
“ensure that state-court judgments are accorded the finality
and respect necessary to preserve the integrity of legal pro-
ceedings within our system of federalism.” Martinez, 566
U. S., at 9. The enacting Congress, however, did not pursue
these aims at all costs. AEDPA does not render state judg-
ments unassailable, but strikes a balance between respect-
ing state-court judgments and preserving the necessary
and vital role federal courts play in “guard[ing] against ex-
treme malfunctions in the state criminal justice sys-
tems.” Harrington v. Richter, 562 U. S. 86, 102–103 (2011)
(internal quotation marks omitted). Indeed, “ ‘Congress
has recognized that federal habeas corpus has a particu-
larly important role to play in promoting fundamental fair-
ness     in    the    imposition    of    the   death      pen-
alty.’ ” Christeson v. Roper, 574 U. S. 373, 377 (2015) (per
curiam). Absent that role, what this Court regularly calls
“the Great Writ” hardly would be worthy of the label. See,
e.g., Holland v. Florida, 560 U. S. 631, 649 (2010).
   The Court today supplants the balance Congress struck
with its single-minded focus on finality. In doing so, it over-
states the harm to States that would result from allowing
petitioners to develop facts in support of Martinez claims.
See ante, at 18. Importantly, Martinez applies only where
the underlying claim is one of trial ineffectiveness, and only
if a petitioner demonstrates that the claim is “substantial.”
566 U. S., at 14. The Court reaches to support its holding
by yet again repackaging a dissenter’s warning, this time
18              SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

that Martinez would “put a significant strain on state re-
sources.” Id., at 22 (opinion of Scalia, J.). Nearly a decade
of experience with Martinez, however, has proved this un-
founded prediction false. In a 9-year sample of three States
(Florida, Pennsylvania, and South Carolina), federal courts
adjudicated 1,200 habeas petitions raising Martinez claims.
See Brief for Habeas Scholars as Amici Curiae 7–8. These
courts held evidentiary hearings in less than two percent of
these cases. Ibid. The lower federal courts, in other words,
are perfectly capable of policing Martinez’s limits. There is
no reason to expect that to change from an affirmance here.
   In the same vein, the Court bemoans the “sprawling evi-
dentiary hearing” conducted by the District Court in Jones’
case. Ante, at 19. Of course, the scope of the District Court’s
hearing (including evidence from medical experts, forensic
experts, law enforcement personnel, and others) was neces-
sary only because trial counsel failed to present any of that
evidence during the guilt phase of Jones’ capital case. Far
from constituting an inappropriate and “wholesale relitiga-
tion of Jones’s guilt,” ibid., the District Court’s hearing was
wide-ranging precisely because the breakdown of the adver-
sarial system in Jones’ case was so egregious.
   The Court suggests that evidentiary hearings like Jones’
will “encourag[e] prisoners” to “ ‘sandba[g]’ state courts” by
strategically holding back claims from state postconviction
review to present them for the first time in federal court.
Ante, at 22. That claim is odd, particularly in this context.
It is a State’s decision to divert trial-ineffectiveness claims
from direct appeal to postconviction review, and then to pro-
vide ineffective postconviction counsel, that results in the
failure to raise or develop such claims before state courts.
No habeas petitioner or postconviction counsel could possi-
bly perceive a strategic benefit from failing to raise a meri-
torious trial-ineffectiveness claim in an available forum.
Indeed, the whole thrust of Jones’ and Ramirez’s argument
is that their Sixth Amendment claims were so obvious that
                  Cite as: 596 U. S. ____ (2022)           19

                   SOTOMAYOR, J., dissenting

their state postconviction attorneys were ineffective in fail-
ing to assert them.
   On the other side of the ledger, the Court understates, or
ignores altogether, the gravity of the state systems’ failures
in these two cases. To put it bluntly: Two men whose trial
attorneys did not provide even the bare minimum level of
representation required by the Constitution may be exe-
cuted because forces outside of their control prevented them
from vindicating their constitutional right to counsel. It is
hard to imagine a more “extreme malfunctio[n],” Harring-
ton, 562 U. S., at 102 (internal quotation marks omitted),
than the prejudicial deprivation of a right that constitutes
the “foundation for our adversary system,” Martinez, 566
U. S., at 12.
   Nor will the damage be limited to these two cases. Even
before Martinez, this Court recognized that a trial record is
“often incomplete or inadequate” to demonstrate inade-
quate assistance of counsel. Massaro v. United States, 538
U. S. 500, 505 (2003). A trial record “may contain no evi-
dence of alleged errors of omission,” like a failure suffi-
ciently to investigate a case. Ibid. For a court to discern
“whether [any] alleged error was prejudicial,” too, it is ob-
vious that “additional factual development” may be re-
quired. Ibid. The on-the-ground experience of capital ha-
beas attorneys confirms this commonsense notion. See
Brief for Federal Defender Capital Habeas Units as Amici
Curiae 3–4. The Court’s decision thus reduces to rubble
many habeas petitioners’ Sixth Amendment rights to the
effective assistance of counsel.
   Contrary to the Court’s account, the fundamental fair-
ness concerns that arise from this particular type of break-
down are not unconditionally eclipsed by the need to accord
finality and respect to state-court judgments. Ante, at 18.
Finality interests are at their apex when the “essential ele-
ments of a presumptively accurate and fair proceeding were
present in the proceeding whose result is challenged.”
20               SHINN v. MARTINEZ RAMIREZ

                    SOTOMAYOR, J., dissenting

Strickland v. Washington, 466 U. S. 668, 694 (1984). The
effective assistance of counsel is one of those essential ele-
ments. See Martinez, 566 U. S., at 12. When the effective
assistance of counsel is absent, leaving a severely dimin-
ished basis for presuming fairness and accuracy, “finality
concerns are somewhat weaker.” Strickland, 466 U. S., at
694. Neither statute nor precedent supports the Court’s as-
sertion that the virtues of finality override fundamental
fairness to such a degree that meaningful review of life-or-
death judgments obtained through such deeply flawed pro-
ceedings should be foreclosed.
   Ultimately, the Court’s decision prevents habeas peti-
tioners in States like Arizona from receiving any guaran-
teed opportunity to develop the records necessary to enforce
their Sixth Amendment right to the effective assistance of
counsel. For the subset of these petitioners who receive in-
effective assistance both at trial and in state postconviction
proceedings, the Sixth Amendment’s guarantee is now an
empty one. Many, if not most, individuals in this position
will have no recourse and no opportunity for relief. The re-
sponsibility for this devastating outcome lies not with Con-
gress, but with this Court.
                          *     *    *
   Text and precedent instruct that in States that limit re-
view of trial-ineffectiveness claims to postconviction pro-
ceedings, habeas petitioners who receive ineffective assis-
tance of both trial and postconviction counsel are not
responsible for any failure to raise their substantial claim
of trial ineffectiveness, nor for any “fail[ure] to develop” ev-
idence in support of that claim under AEDPA’s §2254(e)(2).
By holding otherwise, the Court not only extinguishes the
central promise of Martinez and Trevino, but it makes illu-
sory the protections of the Sixth Amendment. I respectfully
dissent.